DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2021 and March 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0220325).
Lee discloses or suggests:
regarding claims 1, 11, and 14, a wireless communication system and a wireless communication method, the wireless communication system and the wireless communication method comprising:
a server (see Fig. 2, servers 210-1 to 210-3); and
 a wireless communication device configured to perform communication with the server (see at least Fig. 2 and paragraph 49, a primary electronic device transmits packets to the servers 210-1 to 210-3), the wireless communication device including:
a storage device that stores information indicating a correspondence between an identifier and a priority that are used in data transmission (see at least Tables 1-3, QoE state information including a correspondence between application ID and traffic urgency), and
one or more processors configured to:
	acquire data for transmission (see at least paragraph 51, received traffic and acquired traffic),
	identify the priority of the data for transmission acquired by the one or more processors, based on the identifier of the data for transmission and the information stored in the storage device (see at least Tables 1-3, QoE state information including a correspondence between application ID and traffic urgency, and paragraphs 51, 64-67, and 109-111, identifying the traffic urgency based on the application ID and device type corresponding to the corresponding traffic),
	determine based on the priority identified by the one or more processors, a wireless communication service to be used to transmit the data for transmission, among a plurality of wireless communication services that have different communication costs and different real-time performances of transmission, respective (see at least Tables 1-3, QoE state information including a correspondence between application ID and traffic urgency, and paragraphs 51, 64-67, and 109-111, calculating a parameter that adjusts at least one of the delay, packet loss, and bandwidth based on the priority of each part of traffic, where different values of required bandwidth and required latency of Tables 1-3 may correspond to wireless communication services that have different communication costs and different real-time performances of transmission), and
transmit the data for transmission to the server by using the wireless communication service that is determined (see at least paragraph 49, transmitting packets to the servers 210-1 to 210-3); and
regarding claim 12, the server transmits the information indicating the correspondence between the identifier and the priority to the wireless communication device (see at least Tables 1-3, QoE state information including a correspondence between application ID and traffic urgency, and paragraphs 51, 64-67, and 109-111, the primary electronic device performs transport layer differentiation based on the priority for each part of traffic, with respect to traffic of period 2 between the primary electronic device and the servers 210-1 to 210-3); and
the information indicating the correspondence between the identifier and the priority received by the wireless communication device is stored in the storage device (see at least Tables 1-3, QoE state information including a correspondence between application ID and traffic urgency).

Allowable Subject Matter
Claims 2-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ying et al. (US 2021/0274329) discloses a V2X message transmission, where 5-tuple information of a V2X message is used to perform QoS flow filtering on the V2X message.
Baglin et al. (US 2022/0210688) discloses a V2X communication network, where a V2X transmission criteria include a V2X cost of service parameter, a message priority parameter, and a V2X service parameter.
Wang et al. (US 2021/0258385) discloses QoS configuration, where QoS flows are associated with corresponding QoS flow indicators (QFIs), each QFI is associated with a priority level, maximum data burst volume, and applications or services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/03/2022